Exhibit 10.3

 



 

PREFERRED STOCK CONVERSION AGREEMENT

 

This Preferred Stock Conversion Agreement (the “Agreement”) is entered into as
of December __, 2019 by and between Splash Beverage Group, Inc. a Nevada
corporation (the “Company”), and ______________ (the “Preferred Holder”), with
reference to the following facts:

 

A. The Company has issued 6,913,412 shares of preferred stock, par value $0.001
per share, including 3,000,000 shares of Series A Convertible Preferred Stock
(the “Series A Preferred Stock”) and 3,913,412 shares of Series B Convertible
Preferred Stock (the “Series B Preferred Stock” and, collectively with the
Series A Preferred Stock, the “Preferred Stock”).

 

B. The Company intends to merge with a subsidiary of Canfield Medical Supply
Inc. (the “Merger”) under terms which require that as of completion of the
Merger (i) substantially all of the Company’s debt, which at December 6, 2019
amounted to more than $6 million, and (ii) all shares of the Company’s preferred
stock shall be converted into shares of Canfield Medical Supply Inc..

 

C. Upon completion of the Merger the Company will be a wholly owned subsidiary
of Canfield Medical Supply Inc. (the “Parent”) and shareholders of the Company
will own in the aggregate, on a fully diluted basis, after giving effect to
conversions of all debt and preferred stock, and all outstanding options,
warrants, and or other rights to acquire Company securities, not less than 85%
of Parent, with the ability to receive an additional 1.25% of Parent (the “New
Capital Bonus Shares”), for an aggregate total of 86.25% ownership of Parent,
computed as of the date of Merger, if the post-Merger Parent is able to sell,
issue and receive $9 million of additional equity capital no later than six
months after the date of the Merger (the “New Capital”).The post-Merger Parent
shall hereinafter be referred to as “SplashPM .”

 

D. Each share of Preferred Stock of the Company shall be converted into an
amount of fully paid and nonassessable shares of common stock of SplashPM equal
to the Conversion Number for the Company’s Preferred Stock subject to adjustment
as may be set forth under the terms of the Merger. The “Conversion Number” shall
be 1.362921798 shares of SplashPM for each share of Company’s Preferred Stock
outstanding .

 

E. Conversion of the Preferred Stock shall become effective upon completion of
the Merger subject further to the representations, covenants and other terms set
forth below.

 

F. SplashPM has authorized but unissued 5 million shares of “blank check”
preferred stock, no par value.



G. Based on the foregoing the Company and Preferred Holder desire to convert the
entire amount of Preferred Stock outstanding into shares of Company Common
Stock, $0.001 par value (the “Common Stock”).



 1 

 





NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1. Conversion to Common Stock. The entire amount of Preferred Stock shall be
converted into ___________________ (__________) shares  of Common Stock (the
“Conversion Shares”) effective upon the Merger. Upon execution of this Agreement
and surrender of the Preferred Stock, SplashPM shall instruct its transfer agent
to issue the Conversion Shares to the Preferred Holder at the address on the
signature page hereto.

 

2. Surrender of Preferred Stock. Following execution of this Agreement and upon
the Merger becoming effective, the Preferred Stock shall no longer be
outstanding and shall automatically be canceled and retired and shall cease to
exist, and each Preferred Holder of a certificate representing any such shares
shall cease to have any rights with respect thereto, except the right to receive
the Conversion Shares, to be issued in consideration therefor, upon the
surrender of such certificate in accordance with the Merger, without interest ,
provided, however, upon receipt of evidence reasonably satisfactory to the
Corporation (an affidavit of the Holder) of the loss, theft, destruction or
mutilation of any certificate evidencing this preferred stock certificate, and
in the case of any such loss, theft or destruction, upon receipt of an indemnity
reasonably satisfactory to the Company, or in the case of any such mutilation,
upon surrender and cancellation of such certificate, the Company shall (at its
expense) execute and deliver in lieu of such certificate a new certificate of
like tenor and dated the date of such lost, stolen, destroyed or mutilated
certificate. If the Merger does not occur prior to February 15, 2020 this
Agreement shall terminate.

 

3. Restricted Stock; Piggyback Registration Rights. The Conversion Shares to be
issued hereunder have not been registered with the United States Securities and
Exchange Commission or with the securities regulatory authority of any state.
The Conversion Shares are subject to restrictions imposed by federal and state
securities laws and regulations on transferability and resale, and may not be
transferred assigned or resold except as permitted under the Securities Act of
1933, as amended (the “Act”), and the applicable state securities laws, pursuant
to registration thereunder or exemption therefrom. At such time, if ever, that
SplashPM determines to file a registration statement with the Securities and
Exchange Commission (“SEC”) relating to an offering for its own account, or the
account of others under the Act, of any of its equity securities (other than on
Form S-4 or Form S-8 or their then equivalents relating to equity securities to
be issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other bona fide
employee benefit plans) (the “Registration Statement”), SplashPM shall send to
Preferred Holder written notice of such determination and, if within 10 days
after the date of receipt of such notice Preferred Holder shall so request in
writing, SplashPM shall include in the Registration Statement all or any part of
the Conversion Shares that Preferred Holder requests to be registered, provided
however any Conversion Shares may be removed pro rata to the percentage of
securities being removed by other selling shareholders whose shares are also
covered by the Registration Statement (“Removed Conversion Shares”) if such
removals are required to comply with any written comments from the SEC with
respect to Rule 415 promulgated under the Act. The Company covenants to maintain
the effectiveness of the Registration Statement, and of any registration
statement filed thereafter which must include the Removed Conversion Shares if
any (an “RCS Registration Statement”), by promptly preparing and filing
post-effective amendments to the Registration Statement and RCS Registration
Statement until all of the Conversion Shares and Removed Conversion Shares are
sold. The registration rights granted herein shall remain in full effect and
continue to extend to the Conversion Shares and Removed Conversion Shares until
they are sold. All fees and costs of or incidental to any such registration
statement shall be borne by the Company and SplashPM.

 



 

 2 

 



4. Preferred Holder Representations. The Company is issuing the Conversion
Shares to the Preferred Holder in reliance upon the following representations
made by the Preferred Holder:

 

(a)        Preferred Holder is an “accredited investor” within the meanings set
forth in Regulation D promulgated under the Act.

 

(b)        Preferred Holder (i) has had, and continues to have, access to
detailed information with respect to the business, financial condition, results
of operations and prospects of the Company and SplashPM; (ii) has received or
has been provided access to all material information concerning an investment in
the Company and SplashPM; and (iii) has been given the opportunity to obtain any
additional information or documents from, and to ask questions and receive
answers of, the officers, directors and representatives of the Company and
SplashPM to the extent necessary to evaluate the merits and risks related to an
investment in the Company and SplashPM represented by Common Stock.

 

(c)       As a result of the foregoing and Preferred Holder prior overall
experience in financial matters, and Preferred Holder’s familiarity with the
nature of the Company’s businesses and SplashPM, Preferred Holder is able to
evaluate the capital structure of the Company and SplashPM, the business of the
Company and SplashPM, and the risks inherent therein.

 

(d)       Preferred Holder investment in the Company is consistent, in both
nature and amount, with Preferred Holder’s overall investment program and
financial condition.

 

(e)       Preferred Holder’s financial condition is such that Preferred Holder
can afford to bear the economic risk of holding the Common Stock, and to suffer
a complete loss of Preferred Holder’s investment in the Company represented by
the Preferred Stock and the Conversion Shares.

 

(f)        Preferred Holder’s address is set forth on the signature page hereto.

 

(g)       Preferred Holder hereby waives any rights that the Preferred Holder
may have under the Splash Beverage Group, Inc. Right of First Refusal and
Co-Sale Agreement, dated October 2014, by and among the Company and the holders
of Common Stock as set forth in such Agreement. The Preferred Holder hereby
acknowledges and agrees that as of the date hereof the Preferred Holder shall
not be entitled to any rights under the Certificate of Designations, Preferences
and Rights of the Preferred Stock (Series A and/or Series B) and hereby waives
the Company’s compliance with the Certificate of Designations, Preferences and
Rights of the Preferred Stock. Reference is made to the Investor’s Rights
Agreement, dated October 2014, between the Company and the investors set forth
thereto. The Preferred Holder hereby waivers the Company’s compliance with the
provisions of the Investor’s Rights Agreement .



 3 

 



(h)        In consideration of the promises recited in this Agreement, and other
than with respect to the obligations contained in this Agreement, each Preferred
Holder including their successors, agents and assigns hereby does, knowingly and
voluntarily, release, acquit and forever discharge the Company and the Company’s
successors, assigns, officers, directors, shareholders, attorneys, agents,
employees and representatives (collectively, the “Releasees”), from any and all
claims, suits, demands, causes of action, debts, damages, costs, losses,
obligations, judgments, charges, expenses, dues, sums of money, accounts and
controversies of whatever kind or nature, direct or indirect, arising in tort or
contract, whether known or unknown, contingent or noncontingent, at law or in
equity relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected that the Preferred Holder may possess against any of
the Releases arising from any omissions, acts, facts or damages that have
occurred up until and including the effective date of this Agreement and as of
the date of the consummation of the Merger.

(l)       Each party to this Agreement has read and understands the following
language of Section 1542 of the California Civil Code which provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR

It is expressly understood and agreed that all rights under Section 1542 of the
Civil Code of the State of California are expressly waived by each of the
parties to this Agreement, to the full extent allowed by law. Each party to this
Agreement, agrees that this Agreement shall extend and apply to all unknown,
unsuspected and unanticipated claims, demands, injuries, or damages within the
scope of this Agreement and the releases herein. Each party to this Agreement
acknowledge that they are aware that statutes exist which render null and void
releases and discharges of any claims, rights, demands, liabilities, actions and
causes of action which are unknown to the releasing or discharging party at the
time of execution of said release and discharge. Each party to this Agreement
expressly waives any equivalent provision of any statute of the United States or
any other state or jurisdiction with respect to such claims, demands, injuries,
or damages within the scope of this Agreement.

5. Company Representations and Covenants. Preferred Holder is converting the
amounts of Preferred Stock for the Conversion Shares in reliance upon the
following representations made by the Company:







 4 

 

(a).      The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Colorado and has all requisite
corporate power and authority to carry on its business as now conducted and as
proposed to be conducted. The Company is duly qualified as a foreign corporation
to do business and is in good standing in every jurisdiction in which its
ownership or use of property or the nature of the business conducted by it makes
such qualification necessary except where the failure to be so qualified or in
good standing would not have a material adverse effect on its operations or
financial condition.

(b).      The Company has the requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement. This
Agreement and the issuances of the Conversion Shares, and conversion of the
Preferred Stock and the right to rescind the conversions herein provided if the
New Capital is not timely obtained, have been (a) duly approved by the Board of
Directors of the Company, and (b) the Conversion Shares, when issued pursuant to
the Agreement and upon delivery, shall be validly issued and outstanding, fully
paid and non-assessable.

(c).      The execution, delivery and performance of the Agreement by the
Company and the consummation of the transactions contemplated hereby, will not,
with or without the giving of notice or the passage of time or both: (a) violate
the provisions of the Articles of Incorporation or bylaws of the Company; or (b)
violate any judgment, decree, order or award of any court binding upon the
Company or will not (c) otherwise prohibit the consummation of any of the
transactions contemplated by this Agreement by litigation, statute, rule,
regulation, executive order, decree, ruling or injunction enacted, entered,
promulgated or endorsed by any governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby.

(d).      This Agreement constitutes the valid and legally binding obligations
of the Company and are enforceable against the Company in accordance with its
respective terms.

(e).      The Conversion Shares have not been registered under the Securities
Act of 1933, as amended (the “Act”) or under the laws of any state or other
jurisdiction, and are or will be issued pursuant to a valid exemption from
registration.

(f).      The Company has advised Preferred Holder that this Agreement is one of
various other Agreements being entered into by the Company and note holders or
persons to whom the Company is indebted. The Company represents and affirms that
each such noteholder and person is converting debt at $1.00 per share and that
no noteholder has or will have terms that are more favorable than those being
granted to Preferred Holder under this Agreement.



 5 

 



(g)        If the Company or SplashPM should fail timely to satisfy the New
Capital Covenant, within five business days of the date of such non-compliance
(“Conversion Covenant Failure”), SplashPM or the Company shall give written
notice (the “Non Compliance Notice”) to Preferred Holder of the Conversion
Covenant Failure and Preferred Holder may within ten business days thereafter
notify the Company or SplashPM of Preferred Holder’s desire to rescind this
Agreement (the “Rescission Election”). Not later than thirteen business days
following the date of the Non Compliance Notice, the Company shall send to
Preferred Holder an updated report setting forth names of all other Preferred
Holders who have provided the Company and SplashPM with a Rescission Election
and the rescission share amounts for each such Preferred Holder (the “Rescission
Election Report”). Within five business days following receipt of the Rescission
Election Report, Preferred Holder may deliver a follow-on notice to the Company
and SplashPM whereby it either affirms or withdraws its Rescission Election, in
its sole discretion. Preferred Holder at its sole election may rescind this
Agreement and return the Conversion Shares issued hereby (with stock powers
medallion guaranteed) against the execution and delivery by SplashPM of the
Preferred Stock replacement shares (the “Preferred Replacement Shares”) provided
however if the Preferred Holder has not provided the Company with written notice
of its intention to rescind within five business days following receipt of the
Rescission Election Report then the Preferred Holder shall be deemed to have
waived any rights to rescind under this Section and the right to rescind under
this Section shall be null and void. To effect the rescission hereunder SplashPM
shall promptly after receipt of the Rescission Election but in any event not
more than five business days thereafter file with the Secretary of State of the
State of Nevada the Certificates of Designations, Preferences and Rights of the
Preferred Stock for each of the Series A and Series B Preferred Stock, in the
forms attached hereto as Exhibit A , and Preferred Holder shall tender the
Conversion Shares to SplashPM with an endorsed stock power against delivery by
SplashPM of the Preferred Replacement Shares.

(h)       The Company covenants to Preferred Holder that no more than $500,000
of bridge loans, notes payable and other debt shall be outstanding as at the
date of the Merger (“Permitted Existing Liabilities”) and that the maturity
dates of the Permitted Existing Liabilities shall be no earlier than August ,
2020. The Company shall cause all notes evidencing Permitted Existing
Liabilities to convert into shares of common stock of SplashPM at a conversion
price that will be the greater of (i) 1.25 per share (125% of the price for the
conversion agreements that were executed as of the Merger) or (ii) the average
of the reported closing price per share of SplashPM’s common stock taken over
the three trading days prior to conversion. No holder of Permitted Existing
Liabilities shall participate in or be awarded any New Capital Bonus Shares.
Holders of Permitted Existing Liabilities shall not be granted or otherwise
allowed registration or piggyback registration rights.

(i)       The Company and SplashPM covenant to provide piggyback registration
rights to the Preferred Holder on terms not less favorable than those described
in paragraph 3 above.

(j)       Should the Company or SplashPM provide note or debt or share
conversion agreements solely with respect to the debt or note holders having
outstanding debt as of the Merger to others on terms more favorable than those
being accorded to Preferred Holder hereunder (“Changed Terms”), then this
Agreement shall automatically be deemed to include and have the benefit of the
Changed Terms. Notwithstanding the foregoing, Preferred Holder in its sole
discretion may elect not to accept all of the Changed Terms within ten business
days after Company and SplashPM have delivered notice of the Changed Terms to
Preferred Holder.

 

6. Miscellaneous.

 

(a)        Governing Law and Venue. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Nevada .The Company and Preferred Holder agree that all actions and proceedings
arising out of or relating directly or indirectly to this Agreement or any
ancillary agreement or any other related obligations shall be litigated solely
and exclusively in the state or federal courts located in the City of Las Vegas,
Clark County and that such courts are convenient forums. Each party hereby
submits to the personal jurisdiction of such courts for purposes of any such
actions or proceedings.



 6 

 

 

 



(b)        No modification, variation or amendment of this Agreement (including
any exhibit hereto) shall be effective unless made in writing and signed by both
parties. The failure by either party to enforce any rights under this Agreement
shall not be construed as a waiver of any rights of such party.

 

(c)        Advice of Counsel. Each party to this Agreement hereby represents and
warrants to the other party that it has had an opportunity to seek the advice of
its own independent legal counsel with respect to the provisions of this
Agreement and that its decision to execute this Agreement is not based on any
reliance upon the advice of any other party or its legal counsel. Each party
represents and warrants to the other party that in executing this Agreement such
party has completely read this Agreement and that such party understands the
terms of this Agreement and its significance. This Agreement shall be construed
neutrally, without regard to the party responsible for its preparation.

 

(d)        Due Authorization Each party to this Agreement hereby represents and
warrants to the other party that (i) the execution, performance and delivery of
this Agreement has been authorized by all necessary action by such party; (ii)
the representative executing this Agreement on behalf of such party has been
granted all necessary power and authority to act on behalf of such party with
respect to the execution, performance and delivery of this Agreement; and (iii)
the representative executing this Agreement on behalf of such party is of legal
age and capacity to enter into agreements which are fully binding and
enforceable against such party.

 

  (e)       Further Assurances. The Company and Preferred Holder agree that in
case at any time after the Merger any further action is necessary or desirable
to carry out the purposes of this Agreement, each of the parties hereto will
take such further action (including without limitation, the execution and
delivery of such further instruments and documents) as any other party hereto
may reasonably request.

 

(f)        Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute a single instrument.

 

(g)        Notices. All notices, requests and other communications hereunder
shall be in writing and shall be delivered by courier or other means of personal
service (including by means of a nationally recognized courier service or
professional messenger service), or sent by facsimile or mailed first class,
postage prepaid, by certified mail, return receipt requested, in all cases,
addressed to:



 

 7 

 



If to Company:

       Splash Beverage Group, Inc.
       1314 E. Las Olas Blvd Suite #221
       Fort Lauderdale, Florida 33301
       Attention: Robert Nistico, Chief Executive Officer

With a copy to (which shall not constitute notice) notice):

      Sichenzia Ross Ference LLP
      1185 Avenue of the Americas, 37th Floor
      New York, New York 10036
      Attention: Darrin Ocasio, Esq.
      Email: dmocasio@srf.law


If to Preferred Holder:


       [ ]
       Attention: [X]

With a copy (which shall not constitute notice) to:

       [                                    ]



All notices, requests and other communications shall be deemed given on the date
of actual receipt, delivery or refusal as evidenced by written receipt,
acknowledgement or other evidence of actual receipt or delivery to the address
specified above. In case of service by facsimile, a copy of such notice shall be
personally delivered or sent by registered or certified mail, in the manner set
forth above, within three business days thereafter. Any party hereto may from
time to time by notice in writing served as set forth above designate a
different address or a different or additional Person to which all such notices
or communications thereafter are to be given. 

(h)       Attorneys’ Fees. In the event that any suit or action is instituted
under or in relation to this Agreement, including without limitation to enforce
any provision in this Agreement, the prevailing party in such dispute shall be
entitled to recover from the losing party all fees, costs and expenses of
enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all
reasonable fees, costs and expenses of appeals



 8 

 



(i)       Remedies. All remedies afforded to any party by law or contract, shall
be cumulative and not alternative and are in addition to all other rights and
remedies a party may have, including any right to equitable relief and any right
to sue for damages as a result of a breach of this Agreement. Without limiting
the foregoing, no exercise of a remedy shall be deemed an election excluding any
other remedy.

(j)       Successors and Assigns. The rights and benefits of this Agreement
shall inure to the benefit of, and be enforceable by the Company's successors
and assigns. The covenants and obligations of the Company hereunder shall inure
to the benefit of, and be enforceable by the Preferred Holder against the
Company, its successors and assigns, including any entity into which the Company
is merged.

(k)       Survival. The representations, warranties, covenants and agreements
made herein shall survive the closing of the transaction contemplated hereby.
The representations, warranties, covenants and obligations of the Company, and
the rights and remedies that may be exercised by the Preferred Holder, shall not
be limited or otherwise affected by or as a result of any information furnished
to, or any investigation made by or knowledge of, the Preferred Holder or any of
its representatives.  

This Agreement is entered into and effective as of the date first written above.

 

COMPANY:

Splash Beverage Group, Inc.

 

 

By:

 

Address:

PREFERRED HOLDER:

 

 

 

By: /s/

 

Address:

 



 9 

 



 



 

 